   17-22218-rdd       Doc 295       Filed 07/28/20 Entered 07/28/20 11:08:53                 Main Document
                                                 Pg 1 of 7



                                                 The Honorable:                            Honorable Robert D. Drain
                                                 Chapter 7
                                                 Location:                                               Courtroom 118
                                                 Hearing Date:                                              09/23/2020
                                                 Hearing Time:                                                 10:00am
                                                 Response Date:                                             08/18/2020

                           UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF NEW YORK
                                WHITE PLAINS DIVISION

       In re: RS OLD MILL, LLC                                           §   Case No. 17-22218-RDD
                                                                         §
                                                                         §
   Debtor(s)                                                             §

                        NOTICE OF TRUSTEE'S FINAL REPORT AND
                          APPLICATIONS FOR COMPENSATION
                           AND DEADLINE TO OBJECT (NFR)

            Pursuant to Fed. R. Bankr. P.2002(a)(6) and 2002(f)(8), please take notice that
       Marianne T. O'Toole                        , trustee of the above styled estate, has filed a
       Final Report and the trustee and the trustee's professionals have filed final fee applications,
       which are summarized in the attached Summary of Trustee's Final Report and Applications
       for Compensation.

             The complete Final Report and all applications for compensation are available for
       inspection at the Office of the Clerk, at the following address:
             United States Bankruptcy Court
             300 Quarropas Street
             White Plains, NY 10601

            Any person wishing to object to any fee application that has not already been approved or to
       the Interim Final Report, must file a written objection within 21 days from the mailing of this
       notice, together with a request for a hearing and serve a copy of both upon the trustee, any party
       whose application is being challenged and the United States Trustee. If no objections are filed,
       the Court will act on the fee applications and the trustee may pay dividends pursuant to FRBP
       3009 without further order of the Court.

          A PERSON SEEKING AN AWARD OF COMPENSATION OR REIMBURSEMENT OF
       EXPENSES SHALL FILE AN APPLICATION WITH THE CLERK AND SERVE A COPY
       ON THE TRUSTEE AND THE UNITED STATES TRUSTEE NOT LATER THAN 21 DAYS
       PRIOR TO THE DATE OF THE HEARING ON THE TRUSTEE'S FINAL ACCOUNT.
       FAILURE TO FILE AND SERVE SUCH AN APPLICATON WITHIN THAT TIME MAY


UST Form 101-7-NFR (10/1/2010)
   17-22218-rdd     Doc 295      Filed 07/28/20 Entered 07/28/20 11:08:53          Main Document
                                              Pg 2 of 7




       RESULT IN THE DISALLOWANCE OF FEES AND EXPENSES.


                    07/28/2020             By: /s/ Marianne T. O'Toole
                                                                         Trustee
       Marianne T. O'Toole
       22 Valley Road
       Katonah, NY 10536




UST Form 101-7-NFR (10/1/2010)
        17-22218-rdd           Doc 295          Filed 07/28/20 Entered 07/28/20 11:08:53                               Main Document
                                                             Pg 3 of 7
                                                               The Honorable:                                     Honorable Robert D. Drain
                                                               Chapter 7
                                                               Location:                                                      Courtroom 118
                                                               Hearing Date:                                                     09/23/2020
                                                               Hearing Time:                                                        10:00am
                                                               Response Date:                                                    08/18/2020

                                     UNITED STATES BANKRUPTCY COURT
                                     SOUTHERN DISTRICT OF NEW YORK
                                          WHITE PLAINS DIVISION

             In re: RS OLD MILL, LLC                                                        §       Case No. 17-22218-RDD
                                                                                            §
                                                                                            §
        Debtor(s)                                                                           §

                                  SUMMARY OF TRUSTEE'S FINAL REPORT
                                  AND APPLICATIONS FOR COMPENSATION


                    The Final Report shows receipts of                                          $       2,846,854.51

                    and approved disbursements of                                               $                  0.00
                                                           1
                    leaving a balance on hand of                                                $       2,846,854.51

                                                         Balance on hand:                                   $          2,846,854.51
               Claims of secured creditors will be paid as follows:

Claim          Claimant                                       Claim Allowed Amount Interim Payments                        Proposed
No.                                                         Asserted       of Claim          to Date                       Payment
  3            Novartis Corporation                    2,500,000.00                     0.00                    0.00             0.00
 20S           CPIF Lending, LLC                     16,037,824.51                      0.00                    0.00             0.00
 21S           Old Republic National Title             2,500,000.00                     0.00                    0.00             0.00
               Insurance Company
                                                         Total to be paid to secured creditors:             $                  0.00
                                                         Remaining balance:                                 $          2,846,854.51




                1 The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest
  earned prior to disbursement will be distributed pro rata to creditors within each priority category. The trustee may
  receive additional compensation not to exceed the maximum compensation set forth under 11 U.S.C. § 326(a) on
  account of the disbursement of the additional interest.

  UST Form 101-7-NFR (10/1/2010)
        17-22218-rdd          Doc 295     Filed 07/28/20 Entered 07/28/20 11:08:53                     Main Document
                                                       Pg 4 of 7
             Applications for chapter 7 fees and administrative expenses have been filed as follows:
 Reason/Applicant                                              Total Requested Interim Payments           Proposed
                                                                                         to Date          Payment
Trustee, Fees - Marianne T. O'Toole                                 108,655.64                  0.00       108,655.64
Trustee, Expenses - Marianne T. O'Toole                                   99.55                 0.00            99.55
Attorney for Trustee, Fees - LAMONICA HERBST &                      193,116.50                  0.00       193,116.50
MANISCALCO, LLP
Attorney for Trustee, Expenses - LAMONICA HERBST &                     1,683.74                 0.00         1,683.74
MANISCALCO, LLP
Accountant for Trustee, Fees - Prager Metis CPAs, LLC                    400.00                 0.00           400.00
Fees, United States Trustee                                            1,625.00                 0.00         1,625.00
                              Total to be paid for chapter 7 administration expenses:       $            305,580.43
                              Remaining balance:                                            $          2,541,274.08

              Applications for prior chapter fees and administrative expenses have been filed as follows:
 Reason/Applicant                                              Total Requested Interim Payments           Proposed
                                                                                         to Date          Payment
Attorney for D-I-P Fees - Pick & Zabicki LLP                        118,000.00                  0.00       118,000.00
(ADMINISTRATIVE)
Accountant for Trustee/D-I-P Fees - Frances M. Caruso                      0.00                 0.00             0.00
(ADMINISTRATIVE)
Other Expenses: Continental Kosher Catering Inc.                           0.00                 0.00             0.00
(ADMINISTRATIVE)
Other Expenses: Ell City LLC                                          77,750.00                 0.00        77,750.00
Other Expenses: Lone Pine Associates, LLC                                  0.00                 0.00             0.00
(ADMINISTRATIVE)
Other Expenses: Suffern Partners LLC                                       0.00                 0.00             0.00
(ADMINISTRATIVE)
                              Total to be paid for prior chapter administrative expenses:   $            195,750.00
                              Remaining balance:                                            $          2,345,524.08




   UST Form 101-7-NFR (10/1/2010)
        17-22218-rdd         Doc 295      Filed 07/28/20 Entered 07/28/20 11:08:53                     Main Document
                                                       Pg 5 of 7
             In addition to the expenses of administration listed above as may be allowed by the
        Court, priority claims totaling $0.00 must be paid in advance of any dividend to
        general (unsecured) creditors.
              Allowed priority claims are:
Claim          Claimant                                       Allowed Amount Interim Payments              Proposed
No                                                                   of Claim          to Date             Payment
 18            99 Brookside Avenue                                         0.00                 0.00              0.00
                                                 Total to be paid for priority claims:      $                  0.00
                                                 Remaining balance:                         $          2,345,524.08
              The actual distribution to wage claimants included above, if any, will be the proposed
        payment less applicable withholding taxes (which will be remitted to the appropriate taxing
        authorities).

            Timely claims of general (unsecured) creditors totaling $ 2,345,524.08 have been allowed and
        will be paid pro rata only after all allowed administrative and priority claims have been paid in full.
        The timely allowed general (unsecured) dividend is anticipated to be 100.0 percent,
        plus interest (if applicable).
              Timely allowed general (unsecured) claims are as follows:
Claim          Claimant                                       Allowed Amount Interim Payments              Proposed
No                                                                   of Claim          to Date             Payment
  1            Mintz, Levin, Cohn, Ferris, Glovsky                         0.00                 0.00              0.00
  2            AKRF CONSULTING SERVICES, INC.                         38,446.47                 0.00        38,446.47
               f/k/a AKRF, INC.
  4            NYS LAND SERVICES, AN OPERATING                             0.00                 0.00              0.00
               DIV. OF
  5            NYS LAND SERVICES, AN OPERATING                             0.00                 0.00              0.00
               DIV. OF
  6            Ro-Ma-Ro LLC                                         115,000.00                  0.00       115,000.00
  7            M. David Graubard, Esq.                                 4,531.30                 0.00         4,531.30
  8            Mintz, Levin, Cohn, Ferris, Glovsky and              201,083.46                  0.00       201,083.46
               Popeo, P.C
 14            Ro-Ma-Ro LLC                                                0.00                 0.00              0.00
 15            Beauty Brag                                                 0.00                 0.00              0.00
 16            Suffern Partners LLC (ADMINISTRATIVE)              1,984,483.86                  0.00     1,984,483.86
 19            LONE PINE ASSOCIATES , LLC                              1,978.99                 0.00         1,978.99
 20U           CPIF Lending, LLC                                           0.00                 0.00              0.00
 21U           Old Republic National Title Insurance                       0.00                 0.00              0.00
               Company




  UST Form 101-7-NFR (10/1/2010)
        17-22218-rdd        Doc 295      Filed 07/28/20 Entered 07/28/20 11:08:53                    Main Document
                                                      Pg 6 of 7
 22            Mark Frankel, Plan Administrator                           0.00                0.00               0.00
 23            Yehuda Salamon                                             0.00                0.00               0.00
 24            RIVERSTONE USA LLC                                         0.00                0.00               0.00
 25            Yehuda Salamon                                             0.00                0.00               0.00
 26            RS Old Mill RD LLC                                         0.00                0.00               0.00
                            Total to be paid for timely general unsecured claims:         $          2,345,524.08
                            Remaining balance:                                            $                  0.00


            Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been
        allowed and will be paid pro rata only after all allowed administrative, priority and timely filed
        general (unsecured) claims have been paid in full. The tardily filed claim dividend is anticipated
        to be 0.0 percent, plus interest (if applicable).

              Tardily filed general (unsecured) claims are as follows:
Claim          Claimant                                       Allowed Amount Interim Payments            Proposed
No                                                                   of Claim          to Date           Payment
                                                       None
                            Total to be paid for tardy general unsecured claims:          $                  0.00
                            Remaining balance:                                            $                  0.00


             Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims
        ordered subordinated by the Court totaling $ 0.00 have been allowed and will be paid
        pro rata only after all allowed administrative, priority and general (unsecured) claims have been paid
        in full. The dividend for subordinated unsecured claims is anticipated to be 0.0 percent,
        plus interest (if applicable).
              Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims
        ordered subordinated by the Court are as follows:
Claim          Claimant                                       Allowed Amount Interim Payments            Proposed
No                                                                   of Claim          to Date           Payment
                                                       None
                                                Total to be paid for subordinated claims: $                  0.00
                                                Remaining balance:                        $                  0.00




  UST Form 101-7-NFR (10/1/2010)
   17-22218-rdd        Doc 295        Filed 07/28/20 Entered 07/28/20 11:08:53                     Main Document
                                                   Pg 7 of 7


                                          Prepared By: /s/Marianne T. O'Toole
                                                                                       Trustee

       Marianne T. O'Toole
       22 Valley Road
       Katonah, NY 10536




       STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
       Act exemption 5 C.F.R. §1320.4(a)(2) applies.




UST Form 101-7-NFR (10/1/2010)
